DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/28/2022 is acknowledged and has been accepted by the Examiner. Claims 1-14 are pending in the application and have been examined.
Claims 1-14 are allowable in view of the amendment, arguments presented by the applicant in the amendment filed on 06/28/2022.  In view of the above, all rejections of the pending claims as detailed in the Office action of 04/14/2022 have been withdrawn.

Allowable Subject Matter
Claims 1-14 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a device for detecting particles in air; said device comprising: a receiver for receiving a flow of air comprising particles; a sample carrier; a particle capturing arrangement configured to exert a force on the particles in the flow of air such that the particles are separated from the flow of air for collection of a set of particles on a surface of the sample carrier; a light source configured to illuminate the particles collected on the surface of the sample carrier; an image sensor configured to detect the interference pattern formed by interference between light being scattered by the particles on the surface of the sample carrier and non-scattered light from the light source, in combination with the rest of the limitations of claim 1.
Claims 2-14 are allowable because they are dependent on claim 1 or an intermediate claim.

Kamo et al (EP 2869059) in combination with Hamalainen (US 2019/0250559) is the closest prior art to the Applicant’s claimed invention.  However, the combination of Kamo et al and Hamalainen does not teach of a device for detecting particles in air comprising an image sensor configured to detect the interference pattern formed by interference between light being scattered by the particles on the surface of the sample carrier and non-scattered light from the light source, among other features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886